Per Curiam.
A rule to show cause was allowed in this case, directed to the board of freeholders of Monmouth county, to1 show canse why a peremptory or alternative writ,of mandamus should not issue commanding the said board to pay a voucher of the relator for $250, being three months5 salary, as the physician of the common jail of Monmouth county. The relator, Dr. John O. Clayton, was appointed as such by the sheriff of the county on November 1st, 1923. The question involved is, who has the right to make such appointment? It is conceded there is no statute giving the sheriff expressly such power, and we have been unable to' find any. The sheriff has *47uo such power unless it is conferred by authority of the legislature. We think he has no' such power. A writ of mandamus will therefore be denied, with costs, and it is so ordered.